19-644
D.S. v. Trumbull Bd. of Ed.
                    UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                               ______________

                               August Term 2019

             (Argued: April 21, 2020 | Decided: September 17, 2020)

                               Docket No. 19-644

  D.S., BY AND THROUGH HIS PARENTS AND NEXT FRIENDS, M.S. AND
                              R.S.,

                                         Plaintiff-Appellant,

                                        v.

                    TRUMBULL BOARD OF EDUCATION,

                                        Defendant-Appellee.
                                 ______________

Before:
                 WINTER, WESLEY, SULLIVAN, Circuit Judges.



      D.S. is a child with a disability who receives special education services
under the Individuals with Disabilities Education Act (the “IDEA” or the “Act”).
D.S. appeals (by and through his parents) from a judgment of the District of
Connecticut (Meyer, J.), denying his motion for summary judgment and granting
the motion for summary judgment of Defendant-Appellee, Trumbull Board of
Education (the “Board”). Under the IDEA and its implementing regulations, if the
parent of a child with a disability disagrees with an evaluation obtained by a
school, the parent is entitled to an independent educational evaluation (“IEE”) at
public expense, unless the school can demonstrate that the evaluation it conducted
was appropriate. In May 2017, D.S.’s parents disagreed with the functional
behavioral assessment (“FBA”) that D.S.’s school conducted earlier that year and
sought a comprehensive IEE at public expense. In the alternative, D.S.’s parents
challenged D.S.’s comprehensive reevaluation from 2014 as an independent basis
for the publicly funded IEE.
       Although the parties stipulated that D.S.’s FBA was an “evaluation” under
the IDEA, the district court concluded that a parent’s right to an independent
“evaluation” was limited by the scope of the contested “evaluation.” With respect
to D.S.’s 2014 evaluation, the district court concluded that the parents’ challenge
was barred by the IDEA’s two-year statute of limitations for filing due process
complaints. We disagree as to both conclusions. We hold that an FBA is not an
evaluation as that term is employed in the relevant IDEA provisions and that a
parent’s dissatisfaction with an FBA does not entitle them to a publicly funded
IEE. As for his parents’ disagreement with D.S.’s 2014 reevaluation, we hold that
parents need not file a due process complaint under the IDEA to disagree with an
evaluation and that the statute of limitations does not apply here; rather, the
IDEA’s cyclical evaluation process establishes the operative time frame in which a
parent may disagree with an evaluation and obtain an IEE at public expense.
       Accordingly, we VACATE the judgment and REVERSE the decision of the
district court. We REMAND for proceedings consistent with this opinion.
                                _________________

            LEONID TRAPS, Sullivan & Cromwell LLP, New York, NY (Mark
                Sargent, Westport, CT; Richard C. Pepperman II, James J.
                Browne, Sullivan & Cromwell LLP, New York, NY, on the brief),
                for Plaintiff-Appellant.

            RYAN P. DRISCOLL, Berchem Moses PC, Milford, CT, for Defendant-
                Appellee.

            Rebecca Adams Rieder, Connecticut Association of Boards of
                 Education, Wethersfield, CT, for Amici Curiae Connecticut
                 Associations of Boards of Education, National School Boards
                 Association, and New York State School Boards Association, Inc. in
                 support of Defendant-Appellee.



                                        2
            Alan E. Schoenfeld, Wilmer Cutler Pickering Hale and Dorr LLP,
                 New York, NY, for Amici Curiae Advocates for Children of New
                 York, Legal Services, New York City, Mobilization for Justice, Inc.,
                 New York Lawyers for the Public Interest, and New York Legal
                 Assistance Group in support of Plaintiff-Appellant.

            Ellen Saideman, Law Office of Ellen Saideman, Barrington, RI
                  (Catherine Merino Reisman, Selene Almanzan-Altobelli,
                  Council of Parent Attorneys and Advocates, Inc., Towson, MD;
                  Andrew Feinstein, Mystic, CT, on the brief), for Amici Curiae
                  Council of Parent Attorneys and Advocates, Inc., National Disability
                  Rights Network, and Disability Rights Connecticut in support of
                  Plaintiff-Appellant.

                               _________________

WESLEY, Circuit Judge:

      The Individuals with Disabilities Education Act (the “IDEA” or the “Act”),

20 U.S.C. §§ 1400 et seq., contains an intricate and balanced web of procedures and

safeguards that ensures children with disabilities receive appropriate public

education services. This case focuses on the IDEA’s prescribed evaluation process,

pursuant to which a school must conduct a comprehensive initial evaluation of a

child with a disability and similarly comprehensive reevaluations at least once

every three years, which are used to develop the individualized academic and

support services that the child receives at school.      Under the IDEA and its

implementing regulations, the parent of a child with a disability has the right to

                                         3
disagree with the school’s evaluation and receive an independent educational

evaluation (“IEE”) at public expense, which the school must consider when

making decisions related to the child’s education.

      D.S. is a child with a disability who receives special education services

under the IDEA at a therapeutic day school in Trumbull, Connecticut. D.S.

underwent a comprehensive reevaluation in October 2014 and was scheduled for

his next comprehensive reevaluation in October 2017, as required by the Act. With

D.S.’s parents’ agreement, D.S.’s school also voluntarily conducted a functional

behavioral assessment (“FBA”) of D.S. in the spring of each year to understand

how D.S.’s problematic behavior interfered with his academic performance.

      After the school conducted D.S.’s annual FBA in March 2017 (the “March

2017 FBA”), D.S.’s parents expressed concern with the appropriateness of the

“evaluations” of D.S. that his school had conducted to date—including the recent

FBA and D.S.’s reevaluation from 2014—and requested a comprehensive IEE at

public expense addressing not only D.S.’s behavior, but all other areas of his

disability as well. In doing so, the parents sought to withdraw the consent they

had initially provided for the October 2017 comprehensive reevaluation, and

declined the school’s offer to test D.S. in each of the parents’ areas of concern

                                        4
during that upcoming reevaluation.           The Trumbull Board of Education

(the “Board”) refused D.S.’s parents’ requests, and filed a due process complaint

challenging the IEE request.

      An administrative hearing officer denied D.S.’s parents’ request for a

publicly funded IEE that addressed non-behavioral concerns. The hearing officer

determined (without any objection by the Board) that an FBA is the type of

evaluation under the IDEA that triggers a parent’s right to an IEE at public

expense, but found that there must be a connection between the evaluation with

which a parent disagrees and the publicly funded IEE that they seek before a

parent is entitled to the latter. Thus, D.S.’s parents could not disagree with an

FBA—which only examines behavior—to obtain a comprehensive set of publicly

funded non-behavioral assessments.

      D.S.’s parents sought relief in federal district court (Meyer, J.), which found

that the Board waived any argument that an FBA is not the kind of evaluation with

which a parent can disagree to obtain an IEE at public expense, but affirmed the

denial of D.S.’s parents’ request for an IEE with non-behavioral assessments based

on the same evaluation scope theory employed by the hearing officer. The district

court also found that any disagreement with the reevaluation of D.S. conducted in

                                         5
October 2014 was time-barred by the IDEA’s two-year statute of limitations for

filing due process complaints.

      D.S. timely appealed. For the reasons stated below, we reverse the district

court’s decision.

                                  BACKGROUND

      I. The IDEA And Its Evaluation Procedures

      The IDEA seeks to ensure that states provide a “free appropriate public

education” (a “FAPE”) to all eligible children with disabilities.            20 U.S.C.

§ 1412(a)(1)(A). “A FAPE, as the Act defines it, includes both ‘special education’

and ‘related services,’” which refer to the individually tailored classroom

instruction and non-academic support services that the child receives at school.

Endrew F. ex rel. Joseph F. v. Douglas Cnty. Sch. Dist. RE-1, 137 S. Ct. 988, 994 (2017)

(quoting 20 U.S.C. § 1401(9)).

      A child with a disability receives this tailored instruction and support

through their individualized education program (“IEP”). An IEP must include a

statement of the child’s academic achievement and functional performance, the

child’s academic and functional goals, how the child’s disability affects their

progress towards achieving those goals, how the child’s progress will be


                                           6
measured, and the services that will be provided to help the child succeed at

school. See id. (quoting 20 U.S.C. § 1414(d)(1)(A)(i)(I)–(III)). As such, the IEP is

“the centerpiece of the [IDEA’s] education delivery system for disabled children.”
Id. (citation omitted).

      Each child’s IEP is developed by their “IEP Team,” which is comprised of

teachers, school representatives, and the child’s parents or guardians. Id. (citing

20 U.S.C. § 1414(d)(1)(B)). Indeed, “[p]arents and guardians play a significant role

in the IEP process,” as “[t]hey must be informed about and consent to evaluations

of their child under the Act,” “[t]hey have the right to examine any records relating

to their child,” “[t]hey must be given written prior notice of any changes in an IEP

and be notified in writing of the procedural safeguards available to them under

the Act,” and “[i]f parents believe that an IEP is not appropriate,” they may seek

an administrative hearing on the matter. Schaffer ex rel. Schaffer v. Weast, 546 U.S.
49, 53 (2005) (internal citation omitted).

      A child’s IEP is based in significant part on the results of statutorily

mandated evaluations of the child. See, e.g., 20 U.S.C. § 1414(b)(2)(A)(ii), (c)(1)–(2),

(d)(3)(A), (d)(4)(A). Under the IDEA, a child with a suspected disability must

receive a “full and individual initial evaluation” to determine the existence and

                                             7
extent of their disability and whether they are entitled to special education and

related services under the Act. Id. § 1414(a)(1). The child is further entitled to a

“reevaluation” at least once every three years for the purpose of updating their

IEP. 1 Id. § 1414(a)(2), (d)(4)(a). Because it occurs by default every three years, this

is generally referred to as a triennial reevaluation (a term we’ll employ throughout

this decision).

       The IDEA requires that a child’s initial evaluation and triennial

reevaluations be comprehensive. In conducting these evaluations, a school must

“use a variety of assessment tools and strategies to gather relevant functional,

developmental, and academic information,” id. § 1414(b)(2)(A), and the school

must assess the child in “all areas of suspected disability,” id. § 1414(b)(3)(B). The

child’s IEP Team takes the results of these evaluations and regularly collaborates

to develop, maintain, and update the child’s IEP over the course of their education.

See id. § 1414(d)(4)(A) (a child’s IEP Team must review their IEP “periodically, but




1As the hearing officer succinctly put it: “The IDEA provides for reevaluations to be
conducted not more frequently than once a year unless the parent and school district
agree otherwise, but at least once every three years unless the parent and school district
agree that a reevaluation is not necessary.” J.A. 789 (citing 20 U.S.C. § 1414(a)(2)(B); 34
C.F.R. § 300.303(b)).
                                            8
not less frequently than annually, to determine whether the annual goals for the

child are being achieved”).

      As another procedural safeguard, the parent of a child with a disability has

an absolute right to obtain an IEE of their child, 34 C.F.R. § 300.502(a)(1), and the

school must consider that IEE “in any decision made with respect to the provision

of FAPE to the child,” id. § 300.502(c)(1).       An IEE is defined in the IDEA’s

implementing regulations as “an evaluation conducted by a qualified examiner

who is not employed by the public agency responsible for the education of the

child in question.” Id. § 300.502(a)(3)(i).

      Though this IEE right is unfettered by statute, it is practically constrained

by the parent’s ability or desire to pay for an IEE. Nevertheless, there is a limited

circumstance in which a parent may seek an IEE at public expense. 2 A parent is

entitled to a publicly funded IEE “if the parent disagrees with an evaluation

obtained by the public agency.” Id. § 300.502(b)(1). If a parent disagrees with an

evaluation and requests an IEE at public expense, “the public agency must,




2 “Public expense means that the public agency either pays for the full cost of the
evaluation or ensures that the evaluation is otherwise provided at no cost to the parent.”
Id. § 300.502(a)(3)(ii).
                                              9
without unnecessary delay, either [] [f]ile a due process complaint to request a

hearing to show that its evaluation is appropriate,” or “[e]nsure that an [IEE] is

provided at public expense.” Id. § 300.502(b)(2). 3

      The IEE process attempts to level the playing field between parent and

government by securing a parent’s ability to obtain an independent assessment of

their child’s disability if the school’s falls short. It provides “parents access to an

expert who can evaluate all the materials that the school must make available, and

who can give an independent opinion,” and it ensures that parents “are not left to

challenge the government without a realistic opportunity to access the necessary

evidence, or without an expert with the firepower to match the opposition.”

Schaffer, 546 U.S. at 60–61. That said, other than defining an IEE as an “evaluation”

conducted by someone independent from the school and explaining that an IEE at

public expense is available when a parent disagrees with an “evaluation” obtained

by the school, neither the IDEA nor its implementing regulations articulates with




3The IDEA and its implementing regulations govern state and local public educational
agencies that receive federal assistance for the education of children with disabilities,
which is why the Board is the defendant in this case as opposed to D.S.’s school itself.
For ease of reference, however, we will refer to the “public agency” responsible for a
child’s education as their school.
                                           10
specificity what constitutes an “evaluation.” D.S.’s case requires us to answer that

question.

      II.   D.S.’s Evaluation History

      D.S. was diagnosed with attention deficit hyperactivity disorder at age four,

at which time he also exhibited signs of other developmental and behavioral

disorders, such as autism. D.S.’s “overall intelligence was in the low average

range,” J.A. 417, and he showed “documented delays” in his cognitive,

communicative, and physical abilities, J.A. 52.

      D.S. has received special education services since preschool. He repeated

kindergarten because of “delays in readiness and social skills,” J.A. 52, and he has

experienced a decline in intellectual functioning since the first grade. When D.S.

was in third grade, he moved with his family to Trumbull, Connecticut, where he

was enrolled in the public school system. Reports from the Trumbull Public

Schools indicate that D.S. “had very little availability for learning” and exhibited

significant behavioral issues, including “a high frequency of physical aggression”

and “a very low frustration tolerance.” J.A. 418.

      D.S. entered fifth grade in 2013. At the beginning of the school year, D.S.

transferred to Cooperative Educational Services—a therapeutic day school in


                                        11
Trumbull that specializes in educating students who have significant behavioral

issues. D.S.’s school conducted a triennial reevaluation of D.S. in October 2014

(the “October 2014 Triennial Reevaluation”), which assessed his academic,

psychological, behavioral, and language abilities. These assessments revealed an

overall decline in D.S.’s abilities and performance since his last triennial

reevaluation, including a decline in his intelligence to the “extremely low” range.

J.A. 180, 206.

      D.S.’s IEP Team, to which the parties refer as his Planning and Placement

Team (“PPT”), met in October 2014 to review the October 2014 Triennial

Reevaluation.    The PPT determined that D.S.’s behavior was significantly

interfering with his progress toward achieving his academic goals. Instead of

verbalizing when he was upset or frustrated, D.S. would engage in self-injurious

violent behaviors, like banging his head against the wall and punching himself, or

D.S. would become destructive to inanimate objects, like kicking or throwing

classroom items. This dysregulation happened frequently, and often D.S. would

be relocated from his classroom to a different room for space. D.S. spent a

significant amount of time outside of the classroom as a result of his behavior,

interrupting his academic experience and interfering with his academic progress.

                                        12
      With D.S.’s parents’ consent, D.S.’s school began conducting FBAs of D.S.

each year to obtain more information about his problematic behavior and to

update the PPT at their annual review of D.S.’s IEP. Generally, an FBA is a means

of assessing a child’s problematic behavior in order to understand the cause of that

behavior and establish a successful way of intervening and resolving the behavior.

D.S. underwent FBAs in April 2015, March 2016, and March 2017.

      D.S. was in eighth grade when his school conducted the March 2017 FBA.

The March 2017 FBA reported that “[w]hen [D.S.] is emotionally regulated, he is

able to complete his assignments either with the group, or in an alternative

location in the classroom,” but that “[w]hen he is having a particularly difficult

day, he is encouraged to take as many strategies as he needs in order to stay safe

and his work demands are decreased significantly.” J.A. 341.

      D.S.’s PPT met for D.S.’s annual IEP review in March, just after the March

2017 FBA was conducted.          The PPT recommended that D.S.’s triennial

reevaluation be conducted by October 2017, consistent with the IDEA, and that the

reevaluation should include assessments of D.S.’s cognitive, behavioral, language,

and physical abilities, including assessments targeted at diagnosing autism. The




                                        13
PPT also discussed a plan for D.S.’s high school placement. D.S.’s mother gave her

consent for the school to conduct the planned reevaluation in October 2017.

      D.S.’s PPT met again in May at D.S.’s parents’ request. D.S.’s parents

brought a draft complaint to the meeting, 4 in which they expressed concern with

the “evaluations” of D.S. that had been completed to date; indeed, the draft

complaint listed every analysis, test, assessment, and evaluation that D.S. had ever

received. Based on their “[c]oncerns” with the inadequacy of this “evaluation”

history, D.S.’s parents requested an IEE at public expense with the following: (1) a

speech and language assessment, (2) an occupational therapy assessment, (3) a

home and school FBA, (4) a physical therapy assessment, (5) an assistive

technology assessment, (6) a psychoeducational assessment, and (7) a central

auditory processing disorder assessment. J.A. 377–78.

      In response to this request, the school reminded D.S.’s parents “that

comprehensive assessments for the upcoming October triennial re-evaluation had




4 D.S.’s parents’ complaint was drafted by their “parent advocate.” Historically, just
D.S.’s parents attended his PPT meetings. D.S.’s grandmother also attended the March
and May 2017 PPT meetings, and the parent advocate attended for the first time at the
May 2017 PPT meeting. Because it does not matter for the purpose of this opinion who
attended the PPT meetings or spoke on behalf of the parents, we refer only to D.S.’s
parents as the operative party.
                                         14
been planned and consented to at the March 2017 PPT.” J.A. 384–85. When asked

with which “evaluation” they disagreed among the extensive list of D.S.’s history

of assessments, testing, and evaluations, D.S.’s parents did not identify any

specific one; instead, they explained that they “believed that further evaluations

should have been conducted since the last triennial re-evaluation.” J.A. 385.

      The Board refused D.S.’s parents’ request for the comprehensive IEE. The

Board offered to add additional assessments to D.S.’s planned triennial

reevaluation in October 2017, to cover some of the areas of concern identified in

the parent’s IEE request, but D.S.’s parents did not give their consent for those

assessments in the upcoming reevaluation.

      III.   Procedural History

      D.S.’s parents filed a formal due process complaint with the Connecticut

Department of Education in May 2017. It alleged that the Board failed to provide

D.S. with a FAPE as guaranteed by the IDEA, primarily due to a lack of

appropriate testing and “evaluations” conducted at D.S.’s school to date. D.S.’s

parents requested the same comprehensive IEE at public expense as relief for the

alleged deprivation of a FAPE. The Board formally rejected D.S.’s parents’ IEE

request in a June 1, 2017 letter. The Board filed its own due process complaint on


                                        15
June 30, 2017, seeking an administrative hearing to determine whether D.S.’s

parents were entitled to the IEE they sought. 5

       Prior to the hearing, the Board raised the issue that, to be eligible for the

ultimate relief they sought—an IEE at public expense—D.S.’s parents must

disagree with an evaluation already obtained by the school. Instead of disagreeing

with a specific evaluation, however, D.S.’s parents challenged the Board’s alleged

global failure to conduct any effective evaluations at all. The Board repeated this

argument at the hearing; because D.S.’s parents had not specified any one

evaluation from the many allegedly inadequate assessments in D.S.’s history, the

Board identified the most recent of them (the March 2017 FBA) and explained why

their disagreement with that “evaluation” did not entitle the parents to an IEE at

public expense.

       Specifically, the Board argued that the March 2017 FBA did not entitle the

parents to a comprehensive IEE unrelated to D.S.’s behavior, because that request


5Although not directly relevant to the bulk of this appeal, it should be noted that the
prehearing procedures in this case diverged from the typical administrative process.
Specifically, the Board sought to withdraw its petition for a due process hearing after it
offered an independent FBA at public expense in August 2017—in its view, mooting the
parents’ request. After the offer, the Board’s case was consolidated with the parents’ case,
which proceeded to a hearing on whether D.S.’s parents were entitled to the
comprehensive IEE.
                                            16
was outside the scope of what is measured by an FBA.                  The Board also

acknowledged D.S.’s last comprehensive reevaluation—the October 2014

Triennial Reevaluation—but argued that any challenge to that evaluation would

be untimely. In response, D.S.’s parents argued that they were objecting to the

March 2017 FBA, which was “part of” an evaluation, and which entitled them to a

comprehensive IEE at public expense. J.A. 530–31, 535. They also argued that the

two-year statute of limitations for filing due process complaints under the IDEA

did not apply to IEE requests.

      The hearing officer concluded that “[t]he parties do not dispute that [the

March 2017 FBA] was an evaluation which triggered a Parental right to an IEE,”

J.A. 785, and found that an FBA is an evaluation for these purposes. But the

hearing officer denied D.S.’s parents’ request for an IEE covering the additional

non-behavioral assessments they requested, because those assessments were

outside the scope of what is measured by an FBA.6




6The hearing officer also found that D.S.’s parents’ request for an independent FBA was
mooted by the Board’s later agreement to pay for that assessment and that the March
2017 FBA was not fully appropriate because it did not allow the school or the parents to
understand the root causes of D.S.’s behavioral problems. The hearing officer therefore
granted D.S.’s parents’ IEE request for an independent Behavior Assessment for Children
test at public expense. Those decisions are not before us for review.
                                          17
      D.S.’s parents appealed to federal district court. In ruling on the parties’

cross-motions for summary judgment, the district court found that the Board

waived any argument that the March 2017 FBA is not an evaluation under the

IDEA because the Board did not object to the hearing officer’s contrary conclusion.

The district court affirmed the hearing officer’s decision based on the same theory

that there must be a connection between the contested evaluation and the type of

IEE that the parent requests as a result of that disagreement. Under the district

court’s decision, a parent cannot obtain a comprehensive IEE at public expense

when they disagree with a limited assessment such as an FBA; their right to a

publicly funded assessment in that instance is constrained by the scope of the

contested FBA. The district court also found that, to the extent D.S.’s parents

disagreed with the October 2014 Triennial Reevaluation, that challenge was

untimely, because the IDEA’s two-year statute of limitations for filing due process

complaints also applies to IEE requests.

      The district court entered judgment in favor of the Board, and D.S.’s parents

timely appealed.




                                           18
                                      DISCUSSION

       This case presents two issues of first impression.               As to the parents’

disagreement with the March 2017 FBA, we consider whether an FBA is an

“evaluation” that triggers a parent’s right to an IEE at public expense. As to their

disagreement with the October 2014 Triennial Reevaluation, we consider whether

the IDEA’s two-year statute of limitations for filing due process complaints applies

to a parent’s IEE request. 7 The answer to each question is no.

       I.     An FBA Is Not An Evaluation That Triggers A Parent’s Right To An
              IEE At Public Expense.

       D.S.’s parents argue, the hearing officer found without objection, the district

court assumed, and the Board concedes that an FBA constitutes an “evaluation”

with which a parent may disagree to obtain an IEE at public expense. As a result,

the hearing officer and district court both concluded that, with respect to a limited

assessment like an FBA, a parent’s right to disagree may not exceed the scope of




7“We review de novo the district court’s grant of summary judgment in an IDEA case.”
A.C. ex rel. M.C. v. Bd. of Educ. of The Chappaqua Cent. Sch. Dist., 553 F.3d 165, 171 (2d Cir.
2009). Though we must give “due weight” to the administrative record, id. (citation
omitted), “[w]hether the district court correctly applied the IDEA’s statutory and
regulatory provisions to the facts of a particular case is a mixed question of law and fact,
which we also review de novo,” Cerra v. Pawling Cent. Sch. Dist., 427 F.3d 186, 191 (2d Cir.
2005).
                                              19
the contested evaluation. This contention/finding/assumption/concession accepts

a false equivalency that if not righted produces a remedy at odds with the purpose

and intent of the Act.

             A.     The Board’s Concession

      When a party makes a concession on appeal as to an issue of law or fact, we

typically accept or assume the accuracy of the concession without question. This

practice permits the parties to frame the litigation. It also gives us flexibility in our

decision-making process.

      But “the concession of a point on appeal by [a party] is by no means

dispositive of a legal issue.” Roberts v. Galen of Va., Inc., 525 U.S. 249, 253 (1999). A

court is “not required to accept such a concession when the law and record do not

justify it.” United States v. Linville, 228 F.3d 1330, 1331 n.2 (11th Cir. 2000). That is

the case here. As we explain below, the Board’s concession that an FBA is an

evaluation for the purpose of triggering a parent’s right to an IEE at public expense

is contrary to the plain language of the IDEA and its implementing regulations. If

we were to blindly accept the Board’s concession, our decision might mislead

similarly situated parents and schools into misunderstanding and misapplying the

IDEA’s evaluation procedures. That risk is too great.


                                           20
      Accordingly, we reject the Board’s concession and conduct nostra sponte a

review of the issue on the merits.

             B.     Evaluations Versus FBAs

      What then is an “evaluation” as that term is employed in the IDEA and its

implementing regulations? “As with any question of statutory interpretation, we

begin with the text of the statute to determine whether the language at issue has a

plain and unambiguous meaning.” Louis Vuitton Malletier S.A. v. LY USA, Inc., 676
F.3d 83, 108 (2d Cir. 2012). To determine a statute’s plain meaning, we “look[] to

the statutory scheme as a whole and plac[e] the particular provision within the

context of that statute.” Id. (citation omitted).

      The IDEA’s mandatory evaluation process is set forth in Section 1414 of the

Act. As explained above, it discusses two types of evaluations: initial evaluations

and reevaluations. See 20 U.S.C. § 1414(a)(1)–(2). That the statute does not

expressly or impliedly mention a third category of evaluations comprised of

limited or targeted assessments suggests that there is none.

      In fact, the Act’s mandatory initial evaluations and reevaluations are

purposefully comprehensive. Each must be “conducted in accordance with”

certain procedures outlined in the statute. See id. § 1414(a)(2)(A), (b)–(c). Those


                                          21
procedures prescribe mandatory evaluation conduct, including that the school

(1) use “a variety of assessment tools and strategies to gather relevant functional,

developmental, and academic information,” id. § 1414(b)(2)(A); (2) “not use any

single measure or assessment as the sole criterion for . . . determining an

appropriate educational program for the child,” id. § 1414(b)(2)(B); (3) “use

technically sound instruments that may assess the relative contribution of

cognitive and behavioral factors, in addition to physical or developmental

factors,” id. § 1414(b)(2)(C); and (4) “assess[] [the child] in all areas of suspected

disability,” id. § 1414(b)(3)(B). The statutory language is clear; an evaluation

means a comprehensive assessment of the child that follows the mandatory

procedures outlined in Section 1414 of the IDEA, including assessing the child in

all areas of their disability.

       This conclusion is supported by the IDEA’s implementing regulations,

which, for these purposes, depend entirely on the meaning of the term

“evaluation.” The regulations define an IEE as “an evaluation conducted by a

qualified examiner who is not employed by the public agency responsible for the

education of the child in question.” 34 C.F.R. § 300.502(a)(3)(i) (emphasis added).

The regulations establish that a parent’s right to an IEE at public expense is

                                         22
triggered when the parent “disagrees with an evaluation obtained by the public

agency.” Id. § 300.502(b)(1) (emphasis added). And the regulations provide that

“[e]valuation means procedures used in accordance with §§ 300.304 through

300.311 to determine whether a child has a disability and the nature and extent of

the special education and related services that the child needs.” Id. § 300.15.

Sections 300.304 through 300.11 of the regulations, in turn, parrot and expand

upon the mandatory evaluation conduct and procedures outlined in Section 1414

of the IDEA. See, e.g., id. § 300.304; see also J.A. 789 (hearing officer’s conclusion of

law that “[a]n evaluation under 34 C.F.R. § 300.304 refers to the processes and

procedures used to gather relevant functional, developmental, and academic

information about the child, including information provided by the parent, that

may assist in determining . . . [t]he content of the child’s IEP, which includes the

use of technically sound instruments that may assess the relative contribution of

cognitive and behavioral factors, in addition to physical or developmental factors”

(internal quotation marks omitted)). Thus, both the statutory and regulatory

language confirms that an “evaluation” means an “initial evaluation” or a

“reevaluation.”




                                           23
       An FBA, standing alone, is neither. By title and definition, an FBA is not a

comprehensive assessment of a child’s disability. It is a purposefully targeted

examination of the child’s behavior. Unlike an initial evaluation or reevaluation,

which must “assess[] [the child] in all areas of suspected disability,” 20 U.S.C.

§ 1414(b)(3)(B), an FBA looks at just one part: the child’s behavior. 8

       The parties agree that an FBA is a means of assessing and understanding the

root causes and functions of a child’s behavior. See Appellant Br. 37 (“A functional



8 Even assuming that the IDEA’s language is ambiguous, the historical development of
the statutory language and the statutory scheme more broadly confirm that an FBA is
different from an evaluation. See Louis Vuitton Malletier S.A., 676 F.3d at 108 (“A particular
statute’s ‘plain meaning can best be understood by looking to the statutory scheme as a
whole and placing the particular provision within the context of that statute.’” (quoting
Saks v. Franklin Covey Co., 316 F.3d 337, 345 (2d Cir. 2003)). Public schools have utilized
FBAs since at least the 1997 amendments to the IDEA, which included provisions
(1) requiring a child’s IEP Team to consider and implement behavioral intervention
strategies if the child’s behavior interfered with the child’s learning or that of other
children, and (2) requiring schools to conduct FBAs and implement appropriate
behavioral intervention plans if a school removed the child from their educational
placement for disciplinary reasons. See Individuals with Disabilities Education Act
Amendments of 1997, Pub. L. 105-17 § 101, 111 Stat. 37 (1997). Those provisions, though
further amended, remain in effect today and confirm that FBAs are not “evaluations” or
“reevaluations” as those terms are defined by the statute and implementing regulations.
See 20 U.S.C. § 1414(d)(3)(B)(i); id. § 1415(k)(1)(D)(ii), (k)(1)(F)(i). That the IDEA
elsewhere includes the term “functional behavioral assessment” but does not incorporate
it as a type of evaluation in Section 1414 further suggests that an FBA is not, standing
alone, an evaluation under the Act. So too does the fact that FBAs are specifically
guaranteed in the IDEA as a procedural safeguard only where a child’s behavior warrants
serious disciplinary measures; the IDEA does not specifically require an IEP Team to
conduct an FBA if a child’s classroom behavior generally interferes with learning.
                                             24
behavioral assessment measures target behaviors or areas of concern to

understand the function of those behaviors.” (internal quotation marks, alteration,

and citation omitted)); Appellee Br. 12 n.7 (“An FBA is a process of gathering and

analyzing data in an effort to determine what function an exhibited behavior may

be serving for a child.”). The Connecticut Department of Education similarly

defines an FBA as “an assessment that looks at why a child behaves the way he or

she does, given the nature of the child and what is happening in the environment.

It is a process for collecting data to determine the possible causes of problem

behaviors and to identify strategies to address the behaviors.” Connecticut State

Department of Education, A Parent’s Guide to Special Education in Connecticut,

Commonly Used Terms, vi (2007), https://portal.ct.gov/-/media/SDE/Special-

Education/Parents_Guide_SE.pdf.

      An FBA seeks to understand to what extent the child’s behavior is a

manifestation of their disability and how the child’s behavior impacts their ability

to learn. By its nature, it is limited to understanding and improving one aspect of

the child’s overall learning experience. Any given FBA might employ different

techniques, but those techniques are uniformly aimed at understanding only the

child’s behavior. Thus, in stark comparison to the plain text of the IDEA, an FBA

                                        25
is not an “evaluation,” because it is not a comprehensive, multi-focused

assessment of all areas of the child’s disability.

      FBAs often contribute to a child’s initial evaluation or triennial reevaluation;

but they are not one and the same. FBAs are generally conducted to inform a

child’s behavioral intervention plan (“BIP”), which the Connecticut Department

of Education defines as “[a] plan and/or strategies, program or curricular

modifications, and supplementary aids and supports developed by a [PPT] to

teach a child appropriate behaviors and eliminate behaviors that impede his/her

learning or that of others,” which is “positive in nature, not punitive.” Connecticut

State Department of Education, A Parent’s Guide to Special Education in Connecticut,

Commonly Used Terms, vi (2007), https://portal.ct.gov/-/media/SDE/Special-

Education/Parents_Guide_SE.pdf. IEP Teams often employ FBAs and BIPs as

“positive behavioral interventions and supports” where, as here, the child’s

“behavior impedes the child’s learning or that of others.”                20 U.S.C.

§ 1414(d)(3)(B)(i).

      But FBAs and BIPs are just examples of the types of tools and strategies that

an IEP Team might recommend in a situation where a child’s behavior interferes

with classroom learning. Only where a child is seriously disciplined for behavior

                                          26
that is a manifestation of their disability is a school required to conduct an FBA

and implement or review the child’s BIP. See id. § 1415(k)(1)(E)–(F). For example,

before the hearing officer in this case, D.S.’s parents argued that the March 2017

FBA was not appropriate, in part because the scales that the FBA employed did

not fully examine the nature or causes of D.S.’s behavior. The hearing officer

agreed and granted D.S.’s parents an independent assessment at public expense

called a “Behavior Assessment for Children,” which uses a different rating scale

than the March 2017 FBA. The hearing officer felt that this assessment would

better account for D.S.’s “undisputed complex profile,” because it would explore

whether the cause of D.S.’s dysregulation was antecedent to or temporally related

to the problematic behaviors themselves. J.A. 786, 790.

      Accordingly, an FBA is best considered as an “assessment tool” or

“evaluation material” that a school can use in conducting an evaluation. See 20

U.S.C. § 1414(b)(2)(A), (b)(3)(A). Assessment tools are employed in the evaluation

process to “yield accurate information on what the child knows and can do

academically, developmentally, and functionally.” Id. § 1414(b)(3)(A)(ii). But an

assessment tool is not an “evaluation” in its own right —at least not with respect

to a parent’s entitlement to an IEE at public expense.

                                        27
      We note that the district court did not reach a different legal conclusion;

instead, the district court assumed that the March 2017 FBA constituted an

evaluation that would trigger D.S.’s parents’ right to an IEE at public expense,

because it found that the Board waived any argument to the contrary. See S.A. 10

n.1. Indeed, the district court suggested that it did not think an FBA is an

evaluation for these purposes. See id. (citing In re Butte Sch. Dist. No. 1, No. CV 14-

60, 2019 WL 343149, at *8–9 (D. Mont. Jan. 28, 2019) in support). Following its

assumption, the district court reasoned that if a parent disagrees with a limited

assessment like an FBA, there must be a connection between the assessment with

which a parent disagrees and the IEE that they seek. See id. at 13.

      Although we need not address this subsequent finding for the purpose of

our decision, we nevertheless discuss it briefly, because this scope finding was the

focus of the district court’s opinion and the parties’ appellate briefs, and the flaw

in the district court’s reasoning on this point also supports our holding that an

FBA is not an evaluation for the purpose of triggering a parent’s IEE right.

      If a parent disagrees with an evaluation and requests an IEE at public

expense, the regulations do not circumscribe the scope of that IEE. See 34 C.F.R.

§ 300.502(b)(1). Nothing in the statute or regulations suggests that a parent cannot

                                          28
challenge an evaluation on the ground that it was too limited. To the contrary,

because the IDEA requires an evaluation to be comprehensive, one would expect

that a parent is free to disagree with an evaluation based on its deficient scope.

There is no basis for the district court’s bifurcation of how a parent may disagree.

      Rather, this scope-of-disagreement restriction that the hearing officer and

district court created seems to be a workaround for the unintended effect of their

conclusion   that   limited   assessments    like   FBAs   are   evaluations.    By

mischaracterizing FBAs as evaluations, the Board unwittingly opened the door for

parents who disagreed with a limited assessment to demand a comprehensive IEE

at public expense before the school had the chance to conduct its own

comprehensive evaluation—precisely what D.S.’s parents tried to do in this case.

      As the district court recognized, that would be contrary to the overall

evaluation process established in the IDEA, as well as the purpose of the IEE right

itself. A school has the right in the first instance to obtain a comprehensive

evaluation upon which to structure a student’s IEP, and only if the child’s parents

believe that the evaluation is insufficient can they seek an IEE at public expense

for the school’s additional consideration.     The publicly funded IEE protects

parents’ ability to contribute and have their voices heard; but this right arises in

                                        29
response to school action, it does not preempt it. Nor does it give parents the first

and final word. The school, as a beneficiary of federal funds, has the right and

obligation to conduct an evaluation in the first instance and to prove that its

evaluation was appropriate. Only when those established procedures fall short

does a parent get an IEE at public expense. See Schaffer, 546 U.S. at 60–61.

      We agree with the district court that parents should not be able to use

limited assessments as a hook to obtain publicly funded comprehensive

independent evaluations before the school can conduct its own. But we cannot

write into the IDEA or its implementing regulations a restriction on a parent’s right

to disagree with an evaluation, just to avoid the absurd results that flow from the

decision to treat FBAs as evaluations in the first place. See Kidd v. Thomson Reuters

Corp., 925 F.3d 99, 106 n.9 (2d Cir. 2019) (“[T]he statute does not include this

language, and we may not ‘add words to the law to produce what is thought to be

a desirable result.’” (quoting E.E.O.C. v. Abercrombie & Fitch Stores, Inc., 135 S. Ct.
2028, 2033 (2015))). Thus, our conclusion that limited assessments like FBAs are

not evaluations aligns with both the statutory language and the purpose of the

publicly funded IEE right.




                                          30
      The Board explained that it conceded otherwise because, in its opinion,

enough cases have concluded that an FBA is an evaluation giving rise to a parent’s

publicly funded IEE right under the IDEA. But the Board only relies on two out-

of-circuit district court cases, neither of which persuades us to reach a different

conclusion. In the first, Harris v. District of Columbia, 561 F. Supp. 2d 63, 68 (D.D.C.

2008), the district court concluded that an FBA is an evaluation because of “[t]he

FBA’s fundamental connection to the quality of a disabled child’s education.” We

agree that an FBA has a fundamental connection to a child’s IEP; for many students

it is a critical assessment tool in their evaluation process. But for the reasons just

discussed, that the FBA is a fundamental part of an evaluation does not transform

it into an “evaluation” itself. We therefore decline to adopt the reasoning in Harris.

      As for the second case relied on by the Board—H.D. ex rel. A.S. v. Central

Bucks School District, 902 F. Supp. 2d 614, 627 (E.D. Pa. 2012), in which the district

court rejected the parents’ IEE request for an independent FBA, because nothing

in the record suggested that the contested FBA was flawed—the court in that case




                                          31
never addressed the question of whether the FBA was a “evaluation” for such

purposes. Consequently, we do not find this case persuasive either. 9

      Although not relied upon by the Board, the U.S. Department of Education

has issued two policy letters in which it too endorses the conclusion that FBAs are

the equivalent of evaluations for purposes of triggering the right to an IEE. For

example, in its February 9, 2007 “Letter to Christiansen,” the Department of

Education opined that “[i]f [an] FBA is conducted for individual evaluative

purposes to develop or modify a behavioral intervention plan for a particular

child, under 34 CFR § 300.502, a parent who disagrees with the child’s FBA would

have the right to request an IEE at public expense.” Letter to Christiansen, U.S.

Dep’t of Educ. Office of Spec. Ed. and Rehab. Servs., 2 (Feb. 9, 2007),

https://www2.ed.gov/policy/speced/guid/idea/letters/2007-1/christiansen020907d

iscipline1q2007.pdf. This reiterated the Department of Education’s opinion from

its June 7, 2000 “Letter to Scheinz,” in which it opined that a parent would be

entitled to an IEE at public expense where, as here, they disagreed with an FBA



9In his post-argument letter of May 4, 2020, D.S. cites to three additional out-of-circuit
district court cases concluding that an FBA is an evaluation under the IDEA. But those
cases—each of which relies on Harris—fail to convince us otherwise for the same reason
that Harris comes up short.
                                           32
that was conducted at the direction of an IEP Team but not as a part of a child’s

initial evaluation or triennial reevaluation. See Letter to Scheinz, U.S. Dep’t of

Educ.     Office   of   Spec.    Ed.   and     Rehab.    Servs.,   1–2   (June   7,   2000),

https://www2.ed.gov/policy/speced/guid/idea/letters/2000-2/scheinz060700evals2

q2000.pdf. Letter to Scheinz explained that an FBA constitutes a reevaluation

under the IDEA because “the assessment . . . was conducted for the purpose of

developing an appropriate IEP for the child,” and as a result, the regulatory

provisions applied. Id.; see also U.S. Dep’t of Educ. Office of Spec. Ed. and Rehab.

Servs.,    Questions    and     Answers   on      Discipline   Procedures   15–16     (2009),

https://www2.ed.gov/policy/speced/guid/idea/discipline-q-a.pdf.

        For the reasons stated above, we disagree. The Department of Education’s

interpretation ignores the plain text of the statute and regulations, and therefore

we owe it no deference. See Taylor v. Vt. Dep’t of Educ., 313 F.3d 768, 779–80 & n.7

(2d Cir. 2002) (“To the extent that there is ambiguity [in a federal regulation], we

may look to how the federal Department of Education has construed its own

regulation. An agency’s consistent interpretation of its regulations is to be given

controlling weight unless plainly erroneous or inconsistent with the regulation.”);

see also Christensen v. Harris Cnty., 529 U.S. 576, 588 (2000) (“[A]n agency’s

                                             33
interpretation of its own regulation is entitled to deference . . . when the language

of the regulation is ambiguous. The regulation in this case, however, is not

ambiguous . . . . To defer to the agency’s position [articulated in an opinion letter]

would be to permit the agency, under the guise of interpreting a regulation, to

create de facto a new regulation.”).

      Because the March 2017 FBA was not an evaluation as that term is employed

in the IDEA, D.S.’s parents did not have a right to an IEE at public expense based

on their disagreement with that assessment.                  Rather than demand a

comprehensive IEE at public expense in response to this targeted assessment of

D.S.’s behavior, the parents could have requested that the school conduct another

reevaluation of D.S.—as is their right, and as the school had already scheduled to

take place in a few months. See 20 U.S.C. § 1414(a)(2)(A) (“A local educational

agency shall ensure that a reevaluation of each child with a disability is

conducted . . . if the child’s parents . . . request[] a reevaluation.”).

      Had the parents sought such relief, the alleged harm could have been

promptly redressed. And if the new evaluation and its suggestions came up short,

then D.S.’s parents could have voiced their disagreement and obtained the

publicly funded comprehensive evaluation they seek in this case.

                                            34
      They did not. Instead, D.S.’s parents attempted to use a challenge to a single

assessment tool as a means to bypass the entire evaluation process prescribed by

the IDEA.    That maneuver would effectively put the cart before the horse,

upending carefully considered procedures for how evaluations are obtained,

conducted, and reviewed. See T.P. ex rel. T.P. v. Bryan Cnty. Sch. Dist., 792 F.3d
1284, 1293 (11th Cir. 2015) (“The parental right to an IEE is not an end in itself;

rather, it serves the purpose of furnishing parents with the independent expertise

and information they need to confirm or disagree with an extant, school-district-

conducted evaluation.”).

      II.   The IDEA’s Two-Year Statute Of Limitations For Filing Due
            Process Complaints Does Not Apply To IEE Requests.

      As an alternative basis for asserting their right to a comprehensive IEE at

public expense, D.S.’s parents also claim to disagree with the October 2014

Triennial Reevaluation. In rejecting this claim, the district court found that,

though “[t]here is little doubt that a triennial evaluation of the type that was

conducted for D.S. in October 2014 would qualify as an ‘evaluation’ under the

IDEA,” this challenge was untimely under the IDEA’s established dispute

resolution procedures. S.A. 16–18. We agree with the district court’s conclusion

that the October 2014 Triennial Reevaluation is an evaluation that triggers a
                                        35
parent’s right to an IEE at public expense, but disagree with the district court’s

subsequent conclusion that the IDEA’s two-year statute of limitations for formal

dispute resolution applies to that right.

      Generally, “[w]hen disagreement arises [with respect to a child’s FAPE],

parents may turn to dispute resolution procedures established by the IDEA.”

Endrew F., 137 S. Ct. at 994. “The parties may resolve their differences informally,”

or if informal measures fail, the parties may proceed to a formal due process

hearing. Id. The IDEA contains a two-year statute of limitations for “any party to

present a complaint . . . with respect to any matter relating to the identification,

evaluation, or educational placement of the child, or the provision of a free

appropriate public education to such child,” which runs from the date on which

the party knew or should have known of the alleged violation.             20 U.S.C.

§ 1415(b)(6)(A)–(B).

      The district court determined that, if D.S.’s parents “disagreed with the

[October 2014 Triennial Reevaluation], they should have timely stated any such

disagreement and pursued any due process hearing for any denial of an IEE at

public expense within two years of the triennial evaluation.” S.A. 18. Thus,

according to the district court, D.S.’s parents needed to express their disagreement

                                            36
with the October 2014 Triennial Reevaluation by October 2016, but because they

waited until May 2017 to present their draft complaint to the Board, any

disagreement with evaluations of D.S. that were conducted before May 2015 was

untimely.

      This misconstrues the process by which a parent receives an IEE at public

expense. All a parent must do is “disagree[] with an evaluation obtained by the

public agency.” 34 C.F.R. § 300.502(b)(1). Once the parent has disagreed, the

burden automatically shifts to the school either to “[f]ile a due process complaint

to request a hearing to show that its evaluation is appropriate,” or “[e]nsure that

an [IEE] is provided at public expense.” Id. § 300.502(b)(2)(i)–(ii). “If a parent

requests an [IEE at public expense], the public agency may ask for the parent’s

reason why he or she objects to the public evaluation,” but “the public agency may

not require the parent to provide an explanation and may not unreasonably delay

either providing the [IEE] at public expense or filing a due process complaint to

request a due process hearing to defend the public evaluation.” Id. § 300.502(b)(4).




                                        37
At no point does a parent need to file a due process complaint to obtain an IEE at

public expense. 10

      The only hypothetical scenario in which a parent might need to file a due

process complaint for a hearing to seek an IEE at public expense is if the school

unnecessarily withheld a requested IEE or failed to file its own due process

complaint to defend its challenged evaluation as appropriate. In other words, a

parent would only need to seek formal redress if the school ignored its express

obligations under the IDEA. But the two-year statute of limitations for filing that

due process complaint would run from the date of the statutory violation, not the

date on which the contested evaluation was conducted. See 20 U.S.C. § 1415(b)(6)

(a due process complaint should “set[] forth an alleged violation that occurred not




10 Although a parent’s disagreement with an evaluation could be construed as a
“complaint” about an evaluation, see 20 U.S.C. § 1415(b)(6), the word “complaint” in the
statute refers to a formal due process complaint, not any freestanding objection as that
word is generally employed in common parlance. Thus, although Section 1415(b)(6)—
which sets forth the general two-year statute of limitations at issue here—uses the word
“complaint,” Section 1415(b)(7)—which discusses the requisite notice for a complaint as
a procedural safeguard under the Act—uses the more precise phrase “due process
complaint.” Section 1415(b)(7)(A)(i) makes clear that the “due process complaint notice”
for which it provides must be included “in the complaint filed under [Section
1415(b)(6)].” This confirms that the “complaint” referenced in Section 1415(b)(6) means
a formal due process complaint.
                                          38
more than 2 years before the date the parent or public agency knew or should have

known about the alleged action that forms the basis of the complaint”). 11

      The IDEA does not provide a statute of limitations for a parent’s right to

disagree with an evaluation for the purpose of obtaining an IEE at public expense.

But that does not mean that a parent will be able to abuse the process to obtain a

publicly funded IEE based on their disagreement with an old evaluation. See

Appellee Br. 7 (highlighting the Board’s fears that a parent might request an IEE

“even 100 years after the underlying evaluation” is conducted). As a practical

matter, a parent’s right to disagree with an evaluation and obtain an IEE at public

expense is tethered to the frequency with which the child is evaluated. And the




11In this case D.S.’s parents first expressed their disagreement with the “evaluations” of
D.S. by presenting the Board with a draft due process complaint and then by filing a
formal due process complaint shortly thereafter. That D.S.’s parents chose a more formal
route to disagree, however, does not mean they had to employ such means. Indeed, as
at least one district court has noted, the IDEA does not prescribe any formal way in which
a parent must disagree with an evaluation, which suggests that there is none. See Genn
v. New Haven Bd. of Educ., 219 F. Supp. 3d 296, 317 (D. Conn. 2016). We doubt that the
IDEA would promote form over substance in this regard, but we need not resolve that
issue here. What’s operative for our purposes is that once a parent disagrees with an
evaluation—however that disagreement is expressed—the school bears the immediate
and automatic burden to respond accordingly. Here, the Board filed its own due process
complaint, and the two complaints—raising identical issues—were ultimately
consolidated and resolved together, rendering harmless any departure from the standard
administrative procedures required by the IDEA.
                                           39
IDEA establishes a logical timeframe in which a parent’s right to request an IEE is

actionable.

      “A parent is entitled to only one [IEE] at public expense each time the public

agency conducts an evaluation with which the parent disagrees.” 34 C.F.R.

§ 300.502(b)(5). Because the only evaluations that trigger a parent’s right to an IEE

at public expense are the initial evaluation and triennial reevaluations discussed

in Section 1414 of the Act, a parent’s right to an IEE at public expense ripens each

time a new evaluation is conducted. The time within which a parent must express

their disagreement with an evaluation and request an IEE depends on how

frequently the child is evaluated.

      By default, triennial reevaluations must occur at least once every three

years. 20 U.S.C. § 1414(a)(2)(B)(ii). Where, as here, a child is evaluated according

to the default evaluation timeline, the parent must disagree with an evaluation

within that three-year timeframe. By contrast, should a parent and school agree

that the child be evaluated on a more frequent basis, see id. § 1414(a)(2)(A),

(a)(2)(B)(i), the parent must disagree with any given evaluation before the child’s

next regularly scheduled evaluation occurs. For example, if a child is reevaluated

each year, the logical time frame within which to contest the evaluation is one year.

                                         40
Otherwise, the parent’s disagreement will be rendered irrelevant by the

subsequent evaluation.

      The timeframe within which a parent can disagree must be adjustable

because the evaluation that a parent may contest is a moving target. The IDEA

fosters collaboration, discussion, and flexibility among a child’s IEP Team, which

ensures that a child’s educational experience is unique and tailored to their

individual needs. See Endrew F., 137 S. Ct. at 994. Separating the IEE process from

the formal dispute resolution process serves to reinforce the focus on collaboration

and communication among an IEP Team. It provides an additional opportunity

for discussion and cooperation between parent and school before the parties feel

that they need to resort to formal procedures. As explained above, the IEE process

secures a parent’s right to be heard in response to the school’s position: it allows a

dialogue. How that coordination is accomplished will be unique to each child.

      Accordingly, as applied to this case, D.S.’s parents’ disagreement with the

October 2014 Triennial Reevaluation was not untimely, as they asserted their

general disagreement with all evaluations of D.S. conducted to date before his next




                                         41
reevaluation occurred in October 2017. 12 That does not imply that D.S.’s parents

were entitled to a comprehensive IEE at public expense, however. The Board still

has the right to demonstrate that the evaluation it obtained was appropriate. 34

C.F.R. § 300.502(b)(2)(i).

      Though we decline D.S.’s parents’ invitation to review the administrative

record and decide whether the October 2014 Triennial Reevaluation was

appropriate, we note that this question should not be answered in a vacuum. An

evaluation is an assessment of the child’s abilities and functionalities at a certain

point in time. The October 2014 Triennial Reevaluation might not have been

appropriate, or it might have become outdated by the end of the three years in

which it was operative. The latter does not necessarily imply the evaluation was

not appropriate at the time it was conducted; it could also suggest that, in order

for his school to provide D.S. with a FAPE, D.S. should undergo comprehensive

reevaluations more frequently than once every three years, to match the rate at

which his disability develops and changes. See Endrew F., 137 S. Ct. at 999 (“To




12Because we find that the statute of limitations upon which the Board relies does not
apply to D.S.’s parents’ IEE request, we need not address D.S.’s related argument that the
Board waived any statute of limitations defense.
                                           42
meet its substantive obligation under the IDEA, a school must offer an IEP

reasonably calculated to enable a child to make progress appropriate in light of the

child’s circumstances.”).

      That is a separate issue from whether D.S.’s parents are entitled to an IEE at

public expense nearly three years after the reevaluation was conducted. See, e.g.,

N.D.S. ex rel. de Campos Salles v. Acad. for Sci. & Agric. Charter Sch., No. 18-CV-0711,

2018 WL 6201725, at *2 (D. Minn. Nov. 28, 2018) (“Informing a school that,

subsequent to an evaluation, a child’s condition has changed is not the same thing

as disagreeing with the evaluation.”).         If a parent disagrees with a school’s

intermediary limited assessment because they believe that a more comprehensive

evaluation was appropriate at that time, the logical remedy would be more

frequent evaluations—and the parents are entitled to request one per year—not an

IEE at public expense. If the parent disagrees with those evaluations, then they

would be free to request an IEE at public expense with which to counter.

      We leave those issues for the district court to resolve on remand—either by

sending this case back to the hearing officer for their consideration in the first

instance in administrative proceedings, or by reviewing the administrative record

itself and reaching a decision thereon. We do so with a reminder to the parties

                                          43
that, as we suggested during oral argument, this case seems ripe for resolution by

informal collaboration, given the time and efforts already expended on obviously,

and now even more, outdated information.

                                CONCLUSION

      For the reasons stated above, we VACATE the judgment and REVERSE the

decision of the district court. We REMAND for proceedings consistent with this

opinion.




                                       44